DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the storage site" in the last line. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the image segmentation in one of the images" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the image segmentations" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the start location" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the number of columns and rows" in line 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the number of columns and rows" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the image segmentation in one of the images" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the storage site" in line 12. There is insufficient antecedent basis for this limitation in the claim.
The term “regularly shaped” in claims 1, 13 and 20 is a relative term which renders the claim indefinite. The term “regularly shaped” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the shape of the structures in the storage site is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 and 13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ahti Heinla et al. [US 20180253108 A1].
Regarding claim 1, Ahti teaches:
1. A method for operating an inventory robot (i.e. A mobile robot is configured to navigate on a sidewalk and deliver a delivery to a predetermined location- Abstract), the method comprising: 
controlling the inventory robot to move (i.e. to navigate- abstract) to a target location (i.e. predetermined location- abstract) along a path (i.e. A mobile robot is configured to navigate on a sidewalk and deliver a delivery to a predetermined location- Abstract); 
capturing images using one or more image sensors (i.e. At least two cameras are mounted on the robot body and are adapted to take visual images of an operating area- Abstract) as the inventory robot moves along the path (i.e. as the robot moves and the cameras take images at different positions and orientations of the robot- ¶0049); and 
analyzing the images captured by the image sensor (i.e. A processing component is adapted to extract straight lines from the visual images taken by the cameras and generate map data based at least partially on the images- Abstract) to determine a current location of the inventory robot (i.e. the robot can use the map data to localize itself and to chart a course for itself- ¶0027) in the path by tracking a number of regularly shaped structures (i.e. lines associated to landmarks- ¶0049) in the storage site (i.e. The environment can also be at least partially indoor, or under a roof, for example if the robot is travelling through a mall, garage, apartment complex, office buildings, or the like- ¶0085) passed by the inventory robot (i.e. To accurately associate lines to actual landmarks, lines can be tracked across multiple robot poses (i.e. as the robot moves and the cameras take images at different positions and orientations of the robot), some lines can be merged together, some lines can be discarded, color can be compared on each side of the lines. The association can be done as an iterative algorithm smoothly adjusting landmark candidates and culling them as needed- ¶0049).

Regarding claim 13, Ahti teaches:
13. An inventory robot(i.e. A mobile robot is configured to navigate on a sidewalk and deliver a delivery to a predetermined location- Abstract), comprising: 
an image sensor configured to capture images (i.e. At least two cameras are mounted on the robot body and are adapted to take visual images of an operating area- Abstract) of a storage site(i.e. The environment can also be at least partially indoor, or under a roof, for example if the robot is travelling through a mall, garage, apartment complex, office buildings, or the like- ¶0085); 
one or more processors; and one or more memories coupled to the one or more processors, the one or more memories storing one or more sets of instructions, the one or more sets of instructions, when executed by the one or more processors (i.e. The processing component can be part of and/or comprise a System on a Chip (SoC), for example similar to smartphone processors. The memory component can be part of the same SoC. The processing component can be adapted to localize the robot using the visual images captured by the cameras- ¶0088), cause the one or more processors to: 
receive a target location in the storage site (i.e. a delivery to a predetermined location- Abstract... The processing component is adapted to provide information about the intended destination of the robot- ¶0093), control the inventory robot to move (i.e. to navigate- abstract) to the target location along a path (i.e. A mobile robot is configured to navigate on a sidewalk and deliver a delivery to a predetermined location- Abstract); 
capture images using one or more image sensors (i.e. At least two cameras are mounted on the robot body and are adapted to take visual images of an operating area- Abstract) as the inventory robot moves along the path(i.e. as the robot moves and the cameras take images at different positions and orientations of the robot- ¶0049); and 
analyze the images captured by the image sensor (i.e. A processing component is adapted to extract straight lines from the visual images taken by the cameras and generate map data based at least partially on the images- Abstract) to determine a current location of the inventory robot (i.e. the robot can use the map data to localize itself and to chart a course for itself- ¶0027) in the path by tracking a number of regularly shaped structures(i.e. lines associated to landmarks- ¶0049)  in the storage site i.e. The environment can also be at least partially indoor, or under a roof, for example if the robot is travelling through a mall, garage, apartment complex, office buildings, or the like- ¶0085) passed by the inventory robot (i.e. To accurately associate lines to actual landmarks, lines can be tracked across multiple robot poses (i.e. as the robot moves and the cameras take images at different positions and orientations of the robot), some lines can be merged together, some lines can be discarded, color can be compared on each side of the lines. The association can be done as an iterative algorithm smoothly adjusting landmark candidates and culling them as needed- ¶0049).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahti Heinla et al. [US 20180253108 A1] in view of Waqas Ahmad Farooqi et al. [US 20180150713 A1].
Regarding claim 2, Ahti teaches all the limitations of claim 1.
However, Ahti does not teach explicitly:
wherein analyzing the images further comprises: 
creating image segmentations from the images captured, the image segmentation in one of the images comprises a segment of frames of the regularly shaped structures appearing in the one of the images; and 
identifying the regularly shaped structures using the image segmentation in the one of the images.
In the same field of endeavor, Waqas teaches:
wherein analyzing the images further comprises: 
creating image segmentations from the images captured (i.e. depth segmentation 130- ¶0035), the image segmentation in one of the images comprises a segment of frames (i.e. bounding polygon- ¶0035) of the regularly shaped structures (i.e. bounding polygons) appearing in the one of the images (i.e. depth segmentation 130 can take the depth channel image 120 and define bounding polygons 140 using the depth information without the benefit of the RGB information- ¶0035); and 
identifying the regularly shaped structures (i.e. classification of the objects- ¶0035) using the image segmentation in the one of the images (i.e. The image data encapsulated by the various edges of the bounding polygon 342 can then be subjected to further image processing including, without limitation, classification of the objects- ¶0035).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Ahti with the teachings of Waqas to provide enhanced object localization and object characterization within multi-dimensional image data (Waqas- ¶0016).

Regarding claim 3, Ahti teaches all the limitations of claim 1.
However, Ahti does not teach explicitly:
wherein the image segmentations are created by using at least a convolutional neural network.
In the same field of endeavor, Waqas teaches:
wherein the image segmentations are created by using at least a convolutional neural network (i.e. a convolutional neural network, a region and measurements-based convolutional neural network, etc.- ¶0041).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Ahti with the teachings of Waqas to provide enhanced object localization and object characterization within multi-dimensional image data (Waqas- ¶0016).

Regarding claim 16, apparatus claim 16 is drawn to the apparatus using/performing the same method as claimed in claim 2. Therefore, apparatus claim 16 corresponds to method claim 2, and is rejected for the same reasons of obviousness as used above.  

Regarding claim 17, Ahti and Waqas teach all the limitations of claim 13, and Ahti further teaches:
wherein the image sensor comprises a depth camera configured to generate depth data of objects within a field of view of the depth camera (i.e. The stereo cameras can be used to triangulate objects captured in the visual images. Depth perception of the visual images can be improved with stereo cameras- ¶0086).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ahti Heinla et al. [US 20180253108 A1] in view of Alessandro Benini et al. [US 20180150970 A1].
Regarding claim 6, Ahti teaches all the limitations of claim 1 and further teaches:
an estimated distance between the inventory robot and the one of the regularly shaped structures (i.e. members of each pair of stereo cameras located on the mobile robot so as have overlapping fields of view and provide depth information- claim 12).
However, Ahti does not teach explicitly:
further comprising determining an estimated yaw angle of the inventory robot relative to the one of the regularly shaped structures and an estimated distance between the inventory robot and the one of the regularly shaped structures.
In the same field of endeavor, Alessandro teaches:
further comprising determining an estimated yaw angle of the inventory robot relative to the one of the regularly shaped structures (i.e. for using image processing to estimate the pose of a moving object in relation to another object. Specifically, but without limitation, the disclosure relates to using GPU-based image processing in conjunction with a pre-defined marker for pose estimation of Unmanned Aerial Vehicles (UAV) to enable the autonomous orientation thereof- ¶0003... FIG. 5 is a graph of yaw angle estimation of the pose estimation system in experiments- ¶0022).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Ahti with the teachings of Alessandro to provide a high-frequency pose estimation becomes mandatory for more precise localization and control performance especially during takeoff and landing (Alessandro- ¶0006).

Regarding claim 12, Ahti teaches all the limitations of claim 1.
However, Ahti does not teach explicitly:
	wherein the inventory robot is an aerial drone.
In the same field of endeavor, Alessandro teaches:
wherein the inventory robot is an aerial drone (i.e. Unmanned Aerial Vehicles (UAV)- ¶0003).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Ahti with the teachings of Alessandro to provide a high-frequency pose estimation becomes mandatory for more precise localization and control performance especially during takeoff and landing (Alessandro- ¶0006).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ahti Heinla et al. [US 20180253108 A1] in view of Taylor Trevor et al. [US 20120323365 A1].
Regarding claim 7, Ahti teaches all the limitations of claim 1.
However, Ahti does not teach explicitly:
further comprising: responsive to determining that a center offset of the inventory robot is within a threshold distance from the target location, capturing a picture of the target location by the image sensor.
In the same field of endeavor, Trevor teaches:
further comprising: responsive to determining that a center offset of the inventory robot is within a threshold distance from the target location, capturing a picture of the target location by the image sensor (i.e. At 910, responsive to estimating that the robot is within the first threshold distance of the docking station, an IR camera can be caused to capture an IR image of the docking station- ¶0073).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Ahti with the teachings of Trevor provides the robot with validation as to the current alignment/travel direction of the robot with respect to the docking station (Trevor- ¶0008).

Claims 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ahti Heinla et al. [US 20180253108 A1] in view of Thomas Galluzzo et al. [US 20150032252 A1].
Regarding claim 9, Ahti teaches all the limitations of claim 1.
However, Ahti does not teach explicitly:
	wherein the regularly shaped structures comprise racks with rows and columns.
In the same field of endeavor, Thomas teaches:
wherein the regularly shaped structures comprise racks with rows and columns (i.e. see fig. 4).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Ahti with the teachings of Thomas to improve the speed and efficiency of picking multiple items which are in near proximity (Thomas- ¶0083).

Regarding claim 10, Ahti teaches all the limitations of claim 1.
However, Ahti does not teach explicitly:
	wherein determining the current location of the inventory robot is based on a number of racks that the inventory robot has passed and the number of columns and rows that the inventory robot has passed.
In the same field of endeavor, Thomas teaches:
wherein determining the current location of the inventory robot is based on a number of racks (i.e. Each marker 420 may have a unique pattern that is different from other markers 420 within the same facility- ¶0078. Official Notice: It is well understood and routine to use unique numbers as address to differentiate between different location) that the inventory robot has passed and the number of columns and rows that the inventory robot has passed (i.e. the system may use landmarks such as visual markers 420, which may be placed ahead of time in fixed locations around the facility of operation. The onboard sensors (150, 110) are used to detect these markers 420 and locate the manipulation robot 100 relative to them. This enables the robot 100 to know precisely where it is in the facility. Each marker 420 may have a unique pattern that is different from other markers 420 within the same facility. The unique marker pattern 420 may be recognized by navigation module 212 algorithms which may be run by the onboard computer processor 218, thus allowing the manipulation robot 100 to localize itself without ambiguity- ¶0078).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Ahti with the teachings of Thomas to improve the speed and efficiency of picking multiple items which are in near proximity (Thomas- ¶0083).

Regarding claim 14, apparatus claim 14 is drawn to the apparatus using/performing the same method as claimed in claim 9. Therefore, apparatus claim 14 corresponds to method claim 9, and is rejected for the same reasons of obviousness as used above.  

Regarding claim 15, apparatus claim 15 is drawn to the apparatus using/performing the same method as claimed in claim 10. Therefore, apparatus claim 15 corresponds to method claim 10, and is rejected for the same reasons of obviousness as used above.  

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahti Heinla et al. [US 20180253108 A1] in view of Jorg Hartung [US 20190307106 A1].
Regarding claim 8, Ahti teaches all the limitations of claim 1.
However, Ahti does not teach explicitly:
wherein the start location is a base station configured to charge the inventory robot.
In the same field of endeavor, Jorg teaches:
wherein the start location is a base station configured to charge the inventory robot (i.e. The shed 10 also includes a docking station 7 which is designed to couple with a docking port 14 of robot 3 automatically for charging of the on-board battery 28, and optionally downloading of information such as images, videos or test results- ¶0120). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Ahti with the teachings of Jorg to provide on-board rechargeable electric energy storage device such as one or more batteries (Jorg- ¶0119).

Regarding claim 20, Ahti teaches:
20. A system for managing a storage site (i.e. a mapping method making use of the invention is provided- ¶0012), the system comprising: 
(i) an inventory robot comprising (i.e. A mobile robot is configured to navigate on a sidewalk and deliver a delivery to a predetermined location- Abstract) one or more processors and one or more memories coupled to the one or more processors, the one or more memories storing one or more sets of instructions, the one or more sets of instructions, when executed by the one or more processors(i.e. The processing component can be part of and/or comprise a System on a Chip (SoC), for example similar to smartphone processors. The memory component can be part of the same SoC. The processing component can be adapted to localize the robot using the visual images captured by the cameras- ¶0088), cause the one or more processors to: 
receive a target location in the storage site (i.e. a delivery to a predetermined location- Abstract... The processing component is adapted to provide information about the intended destination of the robot- ¶0093), control the inventory robot to move (i.e. to navigate- abstract) to the target location along a path (i.e. A mobile robot is configured to navigate on a sidewalk and deliver a delivery to a predetermined location- Abstract); 
capture images using one or more image sensors (i.e. At least two cameras are mounted on the robot body and are adapted to take visual images of an operating area- Abstract) as the inventory robot moves along the path(i.e. as the robot moves and the cameras take images at different positions and orientations of the robot- ¶0049); and 
analyze the images captured by the image sensor (i.e. A processing component is adapted to extract straight lines from the visual images taken by the cameras and generate map data based at least partially on the images- Abstract) to determine a current location of the inventory robot (i.e. the robot can use the map data to localize itself and to chart a course for itself- ¶0027) in the path by tracking a number of regularly shaped structures(i.e. lines associated to landmarks- ¶0049)  in the storage site i.e. The environment can also be at least partially indoor, or under a roof, for example if the robot is travelling through a mall, garage, apartment complex, office buildings, or the like- ¶0085) passed by the inventory robot (i.e. To accurately associate lines to actual landmarks, lines can be tracked across multiple robot poses (i.e. as the robot moves and the cameras take images at different positions and orientations of the robot), some lines can be merged together, some lines can be discarded, color can be compared on each side of the lines. The association can be done as an iterative algorithm smoothly adjusting landmark candidates and culling them as needed- ¶0049), and 
capture a picture of the target location (i.e. mobile robot in an area of interest in which deliveries are to be made- Abstract... The mobile robot can comprise at least two cameras adapted to take visual images of an operating area- ¶0013); and 
However, Ahti does not teach explicitly:
	(ii) a base station configured to repower the inventory robot, the base station configured to download the picture of the target location responsive to the inventory robot returning to the base station.
In the same field of endeavor, Jorg teaches:
(ii) a base station configured to repower the inventory robot, the base station configured to download the picture of the target location responsive to the inventory robot returning to the base station (i.e. The shed 10 also includes a docking station 7 which is designed to couple with a docking port 14 of robot 3 automatically for charging of the on-board battery 28, and optionally downloading of information such as images, videos or test results- ¶0120... the robot 3 can store data on-board and download it when placed at the docking station 7- ¶0150). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Ahti with the teachings of Jorg to provide on-board rechargeable electric energy storage device such as one or more batteries (Jorg- ¶0119).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ahti Heinla et al. [US 20180253108 A1] in view of Michael L. Scott [US 20140336928 A1].
Regarding claim 18, Ahti teaches all the limitations of claim 1.
However, Ahti does not teach explicitly:
	further comprising a visual-inertial odometry (VIO) unit configured to access the images stored in the one or more memories to determine the position and orientation of the inventory robot.
In the same field of endeavor, Michael teaches:
	further comprising a visual-inertial odometry (VIO) unit configured to access the images stored in the one or more memories to determine the position (i.e. position (x, y, z)- ¶0025) and orientation (i.e. attitude (pitch, roll, yaw) information- ¶0025) of the inventory robot (i.e. the position tracking system 3 is a visual inertial odometry (VIO) system comprising an inertial measurement unit (IMU 33) and an initial position reference target 34- ¶0025).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Ahti with the teachings of Michael to provide acceptable ACMS accuracy (<0.125 inch) without iGPS position reference targets or sensors (Michael- ¶0025).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ahti Heinla et al. [US 20180253108 A1] in view of Michael A. Dougherty et al. [US 20090234815 A1].
Regarding claim 19, Ahti teaches all the limitations of claim 13.
However, Ahti does not teach explicitly:
wherein the one or more memories further store a total number of the regularly shaped structures in the storage site and dimension information of the regularly shaped structures.
In the same field of endeavor, Dougherty teaches:
wherein the one or more memories further store a total number of the regularly shaped structures in the storage site and dimension information of the regularly shaped structures (i.e. Following such initial processes, the system may count, measure, and/or identify objects, dimensions, defects or other features in the image- ¶0044. Official Notice: Storing calculated data is routine and well understood).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Ahti with the teachings of so that object recognition may be performed real time or near real time(Dougherty- ¶0046).

Allowable Subject Matter
Claims 4, 5, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488